270 N.J. Super. 562 (1994)
637 A.2d 599
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
CHARLES PATTERSON, DEFENDANT-RESPONDENT. STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
RONALD JOHNSON, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted January 24, 1994.
Decided February 18, 1994.
Before Judges J.H. COLEMAN and LEVY.
John Kaye, Monmouth County Prosecutor, attorney for appellant (Mark P. Stalford, Assistant Prosecutor, of counsel).
Zulima V. Farber, Public Defender, attorney for respondent Patterson (Linda Mehling, Assistant Deputy Public Defender, of counsel and on the letter brief).
Zulima V. Farber, Public Defender, attorney for respondent Johnson (Mordecai Garelick, Assistant Deputy Public Defender, of counsel and on the letter brief).
PER CURIAM.
The order dated January 22, 1993, suppressing evidence seized from defendants is affirmed substantially for the reasons expressed by Judge O'Hagan in his opinion reported at 270 N.J. Super. 550, 637 A.2d 593 (Law Div. 1994).
Affirmed.